  Case 14-08461         Doc 44     Filed 11/28/18 Entered 11/28/18 09:27:47              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-08461
         Brigitte C Watkins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/10/2014.

         2) The plan was confirmed on 05/22/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/06/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $151,467.65.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-08461          Doc 44         Filed 11/28/18 Entered 11/28/18 09:27:47                      Desc Main
                                          Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                  $27,859.12
        Less amount refunded to debtor                             $1,282.71

NET RECEIPTS:                                                                                        $26,576.41


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $3,603.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                           $1,144.90
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,747.90

Attorney fees paid and disclosed by debtor:                      $397.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim        Principal       Int.
Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
AT&T SERVICES INC                    Unsecured         650.00        603.05           603.05          60.31        0.00
ATG CREDIT                           Unsecured         138.00           NA               NA            0.00        0.00
Bank of America                      Unsecured         569.00           NA               NA            0.00        0.00
Bby/Cbna                             Unsecured         410.00           NA               NA            0.00        0.00
CAP ONE                              Unsecured          75.00           NA               NA            0.00        0.00
CHASE BANK                           Unsecured      1,100.00            NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE      Secured           411.06        411.06           411.06        411.06         0.00
CITY OF CHICAGO DEPT OF FINANCE      Unsecured         411.06           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU       Unsecured         700.00        911.95           911.95          91.20        0.00
COLUMBIA COLLEGE                     Unsecured      2,292.00     22,442.00        22,442.00       2,244.20         0.00
HARVARD COLLECTION SERVICE           Unsecured      2,542.00            NA               NA            0.00        0.00
Illinois Department of Emplolyment   Unsecured      3,500.00            NA               NA            0.00        0.00
NCEP LLC                             Unsecured      3,337.00            NA          1,571.86        157.19         0.00
NCEP LLC                             Secured       13,300.00     18,208.86        16,637.00      16,637.00    1,788.37
PEOPLES GAS LIGHT & COKE CO          Unsecured      1,070.00       1,391.34         1,391.34        139.13         0.00
PRA RECEIVABLES MGMT                 Unsecured      1,093.00       1,144.11         1,144.11        114.41         0.00
PRA RECEIVABLES MGMT                 Unsecured         347.00        347.04           347.04          34.70        0.00
ST IL TOLLWAY AUTHORITY              Unsecured      1,000.00       1,059.80         1,059.80        105.98         0.00
Stellar Recovery Inc                 Unsecured      1,467.00            NA               NA            0.00        0.00
TATE & KIRLIN                        Unsecured         941.00           NA               NA            0.00        0.00
TD BANK USA                          Unsecured         414.00        449.60           449.60          44.96        0.00
US DEPT OF ED NELNET                 Unsecured      7,501.00     28,815.92        28,815.92            0.00        0.00
US DEPT OF EDUCATION/NELNET          Unsecured      5,508.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/NELNET          Unsecured      5,493.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/NELNET          Unsecured      4,645.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/NELNET          Unsecured      3,456.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/NELNET          Unsecured         406.00           NA               NA            0.00        0.00
WELLS FARGO                          Secured       88,000.00    150,723.26              0.00           0.00        0.00
WELLS FARGO                          Secured              NA       6,646.00             0.00           0.00        0.00
WELLS FARGO                          Unsecured     65,062.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-08461         Doc 44      Filed 11/28/18 Entered 11/28/18 09:27:47                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $16,637.00         $16,637.00         $1,788.37
       All Other Secured                                    $411.06            $411.06             $0.00
 TOTAL SECURED:                                          $17,048.06         $17,048.06         $1,788.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $58,736.67          $2,992.08              $0.00


Disbursements:

         Expenses of Administration                             $4,747.90
         Disbursements to Creditors                            $21,828.51

TOTAL DISBURSEMENTS :                                                                      $26,576.41


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/28/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
